UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended:December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-50063 MOD-PAC CORP. (Exact Name of Registrant as Specified in its Charter) New York (State or other jurisdiction of incorporation or organization) 16-0957153 (I.R.S. Employer Identification No.) 1801 Elmwood Avenue, Buffalo, New York 14207 (Address of principal executive office) (716) 873-0640 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered $.01 par value Common Stock NASDAQ Stock Market LLC $.01 par value Class B Stock NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by checkmark if the registrant is not required to file report pursuant to Section 13 of Section 15(d) of the Act. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by checkmark if the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [X] As of February 1, 2011, 3,349,219 shares were outstanding, consisting of 2,733,142 shares of Common Stock $.01 Par value and 616,077 shares of Class B Stock $.01 Par Value. The aggregate market value, as of July 3, 2010, of the shares of Common Stock and Class B Stock of MOD-PAC CORP. held by non-affiliates was approximately $11,289,397 (assuming conversion of all of the outstanding Class B Stock into Common Stock and assuming the affiliates of the Registrant to be its directors, executive officers and persons known to the Registrant to beneficially own more than 10% of the outstanding capital stock of the Corporation). DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s Proxy Statement for the Annual Meeting of Shareholders to be held May 4, 2011 are incorporated by reference into Part III of this Report. PART I The Registrant, MOD-PAC CORP., is referred to in this Annual Report on Form 10-K as “MOD-PAC” or “the Company”, or in the nominative “we” or the possessive “our.” Forward Looking Information Certain statements contained in this report are “forward-looking statements” within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. All forward-looking statements involve risks and uncertainties. All statements contained herein that are not clearly historical in nature are forward-looking, and the word “anticipate,” “believe,” “expect,” “estimate,” “project,” and similar expressions are generally intended to identify forward looking statements.Any forward looking statement contained herein, in press releases, written statements or other documents filed with the Securities and Exchange Commission, or in MOD-PAC's communications and discussions with investors and analysts in the normal course of business through meetings, webcasts, phone calls and conference calls, regarding expectations with respect to sales, earnings, cash flows, operating efficiencies, product and market channel expansions, capacity utilization and expansion, and repurchase of capital stock, are subject to known and unknown risks, uncertainties and contingencies.Many of these risks, uncertainties, and contingencies are beyond our control, and may cause actual results, performance or achievements to differ materially from anticipated results, performance or achievements. Factors that might affect such forward-looking statements include, among other things: · Overall economic and business conditions; · The demand for MOD-PAC’s goods and services; · Customer acceptance of the products and services MOD-PAC provides; · Competitive factors in print services and the folding cartons industries; · Changes in tax requirements (including tax rate changes, new tax laws and revised tax law interpretations); · Fluctuations in costs of natural gas supplies in Western New York State; · The internal and external costs of compliance with laws and regulations such as Section 404 of the Sarbanes-Oxley Act of 2002; and · Litigation against the Company. Item 1. BUSINESS Description of the Business MOD-PAC is a high value-added, on-demand print services firm that is focused on the design and manufacture of folding cartons.It also has a personalized print product line.Within folding cartons, MOD-PAC provides Custom Folding Cartons for branded and private label consumer products in the food and food service, healthcare, medical and automotive industries.We also offer a line of Stock Packaging primarily to the retail confectionary industry.MOD-PAC’s Personalized Print product line is a comprehensive offering for consumer and corporate social occasions.In June 2009, we rationalized our product lines and exited the Specialty Print and Direct Mail market in order to focus our resources on our core folding carton product line. Folding Cartons [represented approximately 94% of our product revenue in 2010]: Custom Folding Cartons:Through our fully-integrated, automated die design and custom folding carton print production, we can meet the highly variable needs of our custom packaging customers while providing competitive prices for on-demand products in the required quantities.Full service design, employing advanced computer-aided design and manufacturing systems, computer-to-plate speed and accuracy, and rapid turnover print processes give our customers the products they need when they need them.Our customers are generally in the healthcare, confectionary, food and food service, and automotive industries, including private label manufacturers.We sell directly to these customers, who have requirements that are characterized by extensive product design variability, short production cycles, and variable print run quantities. Stock Packaging:Ourstock packagingline offers a variety of products including a collection of candy boxes and gourmet bags as well as other products such as trays and other complementary items. Most of these items are available for customization with ink and foil stamping in quantities of as few as 50. We serve over 4,000 customers in the U.S. and Canada on a direct basis and through distributor networks. Our core target market is the independent confectionery industry; however, we also provide retail packaging solutions during the holiday season to gift retailers and for general consumer use. 2 Personalized Print Services [represented approximately 6% of our product revenue in 2010]: We produce a wide variety of event-oriented products for both the corporate and consumer markets including invitations, napkins, announcements, bags, boxes and a wide accessory product line for all social occasions such as corporate events, weddings, bar mitzvahs, bat mitzvahs, graduations and anniversaries.We are able to leverage our operational capabilities to deliver smaller quantities of customized personalized print products with short turn around times to meet the highly variable needs of our customers. Our channels to market include primarily retailers, such as bridal and gift shops, and branded internet web resellers. We also sell through our own website, partybasics.com, and our retail outlet store located within our facilities. MOD-PAC provides specific value-added qualities with its products and services in order to contribute to the success of our customers. These include the following: · Strong, service-based customer relationships; · Reliability and premium quality that comes from many decades of reputable experience; · Our high level of responsiveness to our customers’ needs, offering products and services on-demand, with short lead times from order entry to delivery; · One stop shopping with wide ranging products and services, · Integrated manufacturing and technology capabilities; and · Our ability to service order sizes from “hundreds” to “millions” of pieces, allowing our customers to order in their desired, not forced, quantities. We also provide additional value-added services that include design assistance, finishing services and digital asset management. Our strategy for growth is to leverage our capabilities to innovate and aggressively integrate technology into our production operations while providing cost-effective solutions for our customers.Through our large, centralized facility, we have captured significant economies of scale by channeling large numbers of small-to-medium-sized orders through our operations due to our rapid order change-out skills.Applying our lean manufacturing processes coupled with state-of-the-art printing technologies, MOD-PAC is able to address short-run, highly variable content needs of our customers with quick turn around times relative to industry standards. General Development of Business An important event in our history was when we were spun-off from Astronics Corporation, our former parent company, on March 14, 2003.The spin-off was accomplished by means of a one-for-two distribution ("the Distribution") of all of the outstanding shares of MOD-PAC's common stock and Class B stock to shareholders of Astronics.At the time of the Distribution, MOD-PAC became a separately traded, publicly held company. In 2002, MOD-PAC developed a specialty print product line when we began servicing our former customer, VistaPrint, which was a front-end web store for commercial print to the small office/home office market.MOD-PAC produced and distributed the orders VistaPrint received. In order to respond to the growth in sales of the specialty print product line for VistaPrint and high custom folding carton growth, MOD-PAC rapidly increased its capacity with capital expenditure investment and increased employment.In July 2004, we agreed to terminate our supply agreement with VistaPrint, which was scheduled to expire in April 2011, for a $22 million contract buy-out fee.VistaPrint, at that time, represented approximately 30% of our total sales. Since 2005, we grew the specialty print and direct mail business, exclusive of VistaPrint, to $4.2 million in 2008, somewhat offsetting the loss of VistaPrint sales revenue. In June 2009, we rationalized our product lines in order to refine our focus and capitalize on our growing position in custom folding cartons.As a result, MOD-PAC exited the commercial print product line which included the specialty print and direct mail business.As a result of the rationalization, we have begun to, and expect to continue to realize a significant improvement in operating performance. 3 We believe that by focusing our resources on our traditional product lines, we can improve our ability to expand market share while also creating greater operational efficiencies and reduced costs. Working Capital Management Practices Part of our strategy is to minimize working capital requirements by reducing production cycle times, generally enabling us to generate substantially all of our working capital requirements from operations. The Company has access to a $3.0 million secured line of credit with a commercial bank which expires June 9, 2013.Interest on the line of credit is based on LIBOR plus 2.75%, with an interest floor of 3.35%.At December 31, 2010, $0.2 million was in use through a standby letter of credit and there was no balance drawn on the line. The Company was in compliance with all applicable covenants at the end of the fourth quarter of 2010.The amount of the line of credit that was unused and available to the Company at December 31, 2010 was $2.8 million.We believe cash and cash equivalents, which totaled $3.4 million at December 31, 2010, in combination with cash expected to be generated from our 2011 operations, can meet our obligations, other working capital requirements and capital expenditure needs in 2011. Competitive Conditions The print industry is a highly competitive industry, and MOD-PAC faces a number of competitors within each of the markets it serves.In the folding carton industry, we compete with a significant number of national, regional and local companies, many of which are independent and privately-held. The largest competitors in this market are primarily focused on the long-run print order market.They include large integrated paper companies such as Rock-Tenn Company, Caraustar Industries, Inc., Graphic Packaging Holding Company and Mead-Westvaco Corp.MOD-PAC’s focus is on niche market opportunities requiring short print runs, which capitalize on our efficient processes and operations to meet customers’ highly variable needs. For personalized print products, we compete with many small operations that do not have the technological capabilities equivalent to MOD-PAC, lack the variety of print and finishing capabilities and are often geographically constrained to local customers. Our success is dependent upon our competitive pricing, responsive customer support, creative graphics support, innovative print service capabilities and short lead-time delivery performance.We believe our investments in state-of-the-art technology and production processes will enable us to continue introducing new, enticing product designs and value added services.We focus on consistently providing flexible and responsive service for our customers, with just in time delivery. Employees MOD-PAC employed 347 employees as of December 31, 2010, none of whom are covered by a collective bargaining agreement.We consider relations with our employees to be good. Raw Materials and Components Our principal raw materials are paperboard, paper and ink which are available from multiple sources.We purchase most of these raw materials from a limited number of strategic and preferred suppliers.The paper industry is cyclical and prices can fluctuate, and we have been somewhat impacted in recent years by increases in paper prices. We do not have long-term purchase agreements in place to purchase raw materials. International Quality Standards Our principal printing and packaging plant is ISO 9001:2008 registered with a scope of structural and graphic design and manufacture of folding cartons and other paper products.ISO 9001:2008 standards are an international consensus on effective management practices with the goal of ensuring that a company can consistently deliver its products and related services in a manner that meets or exceeds customer quality requirements.ISO 9001:2008 standards set forth the requirements that a company’s business and production systems must meet to achieve a high standard of quality.As an ISO 9001:2008-registered manufacturer, we can represent to our customers that we maintain high quality standards in the education of our employees and the design and manufacture of our products. 4 Environmental and Other Governmental Regulations We are subject to various federal, state and local laws relating to the protection of the environment. We continually assess our obligations and compliance with respect to these requirements. We believe we are in material compliance with all existing applicable environmental laws and permits and our current expenditures will enable us to remain in material compliance. Because of the complexity and changing nature of environmental regulatory standards, it is possible situations will arise from time to time that require us to incur expenditures in order to ensure environmental regulatory compliance.However, we are not aware of any environmental condition or any operation at our facility, either individually or in the aggregate, which would cause expenditures having a material adverse effect on our results of operations or financial condition and, accordingly, have not budgeted any material capital expenditures for environmental compliance for fiscal 2011. Our operations are also governed by many other laws and regulations, including those relating to workplace safety and worker health. We believe we are in material compliance with these laws and regulations and do not believe future compliance with such laws and regulations will have a material adverse effect on our operating results or financial condition. Significant Customers MOD-PAC has a significant concentration of business with two major customers. Sales to Gilster Mary Lee accounted for 11.6% of sales in 2010, 11.5% of sales in 2009 and 6.5% of sales in 2008. Accounts receivable from this customer at December31, 2010 and 2009 were $0.3million and $0.5 million, respectively.Sales to Covidien accounted for 17.3% of sales in 2010, 14.8% of sales in 2009 and 11.9% of sales in 2008. Accounts receivable from this customer at December31, 2010 and 2009 were $1.4million in both years. Information Regarding Industry Segments MOD-PAC operates as one reporting segment.Our customer base is comprised of companies and individuals throughout the United States and North America and is diverse in both geographic and demographic terms. The format of the information used by our President and CEO is consistent with the reporting format used in our 2010 Form 10-K and other external information. Available Information We file financial information and other materials required by the SEC electronically with the SEC.These materials can be accessed electronically via the Internet at www.sec.gov.Such materials and other information about MOD-PAC are available through our website at www.modpac.com under the Investor Relations information section.Also, copies of our annual report will be made available, free of charge, upon written request to MOD-PAC CORP., Attn: Investor Relations, 1801 Elmwood Ave., Buffalo, NY 14207. Item 1A. RISK FACTORS § Significant increases in the cost of energy or raw materials could have a material adverse effect on our margins and income from operations.Increases in paper costs, which represent a significant portion of our raw material costs, and any decrease in availability of paper could adversely affect our business. § A significant amount of paperboard is scrapped as a result of normal operations. Virtually all paperboard waste is sold to third party recyclers.Changes in the recycled paperboard market may have an impact on our profitability. § We have been dependent on certain customers, the loss of which could have material adverse effects on product sales and, depending on the significance of the loss, our results of operations, financial condition or cash flow.Our two largest customers accounted for 28.9% of total revenues in 2010.Our ability to generate cash flows is dependent, in significant part, on our ability to re-establish growth in sales volume and maintain or increase selling prices that we realize for our products. § Our ability to successfully implement our business strategies and to realize anticipated savings is subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. § The current economic environment and the reduced availability of credit may have decreased the financial stability of our major customers and suppliers.As a result, it may become more difficult for us to collect our accounts receivable and outsource products and services from our suppliers. If any of these conditions were to occur, our financial condition and results of operations would be adversely affected. § Certain cash balances with our bank may only be insured up to $250,000 by the FDIC, therefore any amounts in excess of this limit may be subject to risk. 5 § We face intense competition, and if we are unable to compete successfully against other manufacturers of custom folding cartons, stock packaging and personalized print, we could lose customers and our revenues may decline. § Our net sales and profitability could be affected by intense pricing pressures. If our facility is not as cost efficient as those of our competitors, or if our competitors otherwise choose to lower prices, we may lose customers, which could negatively impact our revenue, cash flows and financial condition. § Delays in our plans to improve manufacturing productivity and control costs of operations could negatively impact our margins. § Any prolonged disruption in production due to equipment failures, destruction of, or material damage to any of our facilities could have a material adverse effect on our net sales, margins and cash flows. § Work stoppages and other labor relations matters may make it substantially more difficult or expensive for us to manufacture and distribute our products, which could result in decreased sales or increased costs, either of which would negatively impact our financial condition and results of operations. § If we cannot protect our reputation due to product quality and liability issues, our business could be harmed. § We are dependent on key management personnel.We cannot be certain that we will be able to retain our executive officers and key personnel or attract additional qualified management in the future. § We are subject to environmental, health and safety laws and regulations, and costs to comply with such laws and regulations, or any liability or obligation imposed under such laws or regulations, could negatively impact our financial condition and results of operations. § We may unknowingly, or inadvertently violate the intellectual property rights of others as we innovate new ways to capture, aggregate, process and print orders from the internet which could result in the payment of damages or injunctions which could interfere with our business. § We may not be able to adequately protect and defend our intellectual property and proprietary rights, which could harm our future success and competitive position. § Unfavorable or uncertain economic and market conditions, which can be caused by: outbreaks of hostilities or other geopolitical instability; declines in economic growth, business activity or investor or business confidence; limitations on the availability or increases in the cost of credit and capital; increases in inflation, interest rates, exchange rate volatility, default rates or the price of basic commodities; corporate, political or other scandals that reduce investor confidence in capital markets; natural disasters or pandemics; or a combination of these or other factors, may adversely affect our business and profitability. § New legislation, specifically the Employee Free Choice Act, may be passed which would increase the ability for unions to organize employees of non-unionized businesses such as MOD-PAC. This could have a negative impact on our relations with our employees. § An impairment of our fixed assets could negatively impact our financial condition.Although this write-off would be a non-cash charge, it could significantly reduce our earnings and net worth. § Our business exposes us to possible claims for personal injury or death for which we maintain insurance coverage. We monitor claims and potential claims of which we become aware and establish liability reserves for any deductibles or retention amounts based on our liability estimates for such claims. We cannot give any assurance that existing or future claims will not exceed the amount of our insurance coverage. In addition, we cannot give any assurance that insurance will continue to be available to us on economically reasonable terms or that our insurers will fulfill their coverage obligations. Claims brought against us that are not covered by insurance or that result in payments in excess of insurance coverage could have a material adverse effect on our results and financial condition. See Item 3 – Legal Proceedings. Item 1B. UNRESOLVED STAFF COMMENTS Not applicable. 6 Item 2. PROPERTIES We maintain our corporate headquarters and conduct our operations at the following facilities: Location Type of Facility Square Footage Owned or Leased Buffalo, NY Corporate headquarters; printing and manufacturing Owned Buffalo, N.Y. Office and warehouse Leased We believe the 335,000 square foot corporate headquarters, printing and manufacturing property has been adequately maintained, is in generally good condition and is suitable for our business as presently conducted.We also believe our existing facility provides sufficient production capacity for our present needs and for our anticipated needs in the foreseeable future.We entered into a forty-nine year lease for the 203,000 square feet of office and warehouse buildings in November 2003.These buildings are adjacent to our corporate headquarters, printing and manufacturing property and were acquired for potential expansion of such facilities.Currently, portions of this space are being rented to third parties.Future rehabilitation expenditures will be based on our anticipated facility requirements. Item 3. LEGAL PROCEEDINGS We are a third party defendant in an action filed in Supreme Court, Erie County, New York (David George, Plaintiff v. Speedways Conveyors, Incorporated and H.M. Cross & Sons, Inc., Defendants and Speedways Conveyors, Incorporated, Third-Party Plaintiff v. Mod-Pac Corporation, Third-Party Defendant. (Erie Co. Index No. 2003-8579 and 2003-8579 TP-1) by an employee for injuries he suffered during the course of his employment with us. As we are a third-party defendant, we can be held liable only if the plaintiff is first able to establish liability against the primary defendant, a manufacturer of conveyors. We intend to continue to vigorously defend the action. We are unable to provide a reasonable estimate, in dollar terms, of the potential amount of loss, or range of loss, faced by us in connection with this litigation as the potential amount of loss, or range of loss, is uncertain, as is the potential liability ofthe Company.Our trial counsel has advised us that, due to the financial instability of our insurer, it is reasonably possible that insurance coverage will not be available to us in connection with this claim, or if available, perhaps not to the full extent of our financial exposure. If the outcome of this litigation is adverse to us and our insurance coverage is unavailable, our results and financial condition could be materially affected. Item 4. (REMOVED AND RESERVED) PART II Item 5. MARKET FOR THE COMPANY'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES On March 14, 2003, MOD-PAC was spun-off from Astronics Corporation in a tax-free distribution to the shareholders of Astronics Corporation and became listed on the NASDAQ National Market under the symbol MPAC.Except for a special $7,000,000 dividend paid to Astronics Corporation on December 31, 2002, in connection with its spin-off from Astronics, we have not paid any cash dividends in the seven-year period ended December 31, 2010.We have no plans to pay dividends as we plan to retain all cash from operations as a source of capital to finance growth in the business.As of February 1, 2011, there were 525 holders of record for our Common Stock and 441 holders of record for our Class B stock.We did not sell any unregistered securities in 2010. 7 Quarterly information for each quarterly period during 2010 and 2009 on the range of prices for our Common Stock appears in the following table: Quarter Fourth Third Second First Fourth Third Second First High $ Low $ PURCHASES OF EQUITY SECURITIES IN THE FOURTH QUARTER Period (a) Total Number of Shares (or Units) Purchased b) Average Price Paid per Share (or Unit) (c) Total Number of Shares (or Units) Purchased as Part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs October 3 - October 30, 2010 - N/A - October 31 - November 27, 2010 $ 4.98 November 28 - December 31, 2010 - N/A - Total $ 4.98 8 CORPORATE PERFORMANCE GRAPH The following graph compares the cumulative total shareholder return of (i) MOD-PAC CORP., (ii) the NASDAQ Composite – Total Returns and (iii) the NASDAQ Non-Financial Stocks for the period December 31, 2005 through December 31, 2010. 9 Item 6. SELECTED FINANCIAL DATA (amounts in thousands, except for per share data) Performance: Revenue $ Cost of Products Sold $ Gross Margin % Selling, General and Administrative Expenses $ Operating Margin % -4.0
